Per Curiam.
Suit on a note. The parties appeared, but no answer was filed. A jury was waived, and the •matters submitted to the Court. Judgment for the plaintiff. . ■
It is insisted that there was a trial without an issue, and therefore an error.
The failure to answer was, for certain purposes, an acknowledgement or confession of the complaint, and if it was necessary to hear proof to enable the Court to render a judgment, this was not, strictly speaking, a trial without an issue, under our code of procedure.
The judgment is affirmed with 5 per cent, damages and costs.